DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 15 March 2022 has been received and entered.  Claims 1 and 5-16 have been amended.  Claims 1-16 are currently pending.
 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 15 March 2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it should generally be limited to a single paragraph.  Additionally, the recitation of “hereinafter, indicated as FGF-23” is unnecessary as “FGF-23” could be put in parentheses following “fibroblast growth factor-23” and this would be clear that it is the abbreviation for the term.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  As the claims are not directed to measurement reagents or kits, they should not be reflected in the title.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim does not start with a capital letter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 9 and 10 recite the method of claim 1, “wherein the method uses a kit for measuring FGF-23”.  However, attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness (see MPEP 2173.05(q)).  For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Similarly, claim 9 recites a use of a kit without reciting any active, positive steps delimiting how this use is actually practiced.  Therefore, the claim is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 1, however, claim 5 does not further limit the subject matter of claim 1.  Claim 5 recites that the method uses a reagent for measuring FGF-23 which comprises a first antibody which binds FGF-23 (this is recited in step 1 of claim 1) and a second antibody which binds FGF-23 (this is recited in step 2) and these reagents are used for measuring (recited in step 3 of claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends from claim 1, however, claim 9 does not further limit the subject matter of claim 1.  Claim 9 recites that the method uses a kit for measuring FGF-23 which comprises a first reagent comprising a first antibody which binds FGF-23 (this is recited in step 1 of claim 1) and a second reagent comprising a second antibody which binds FGF-23 (this is recited in step 2) and these reagents are used for measuring (recited in step 3 of claim 1).  Claim 9 also recites that a surfactant is included in at least one of the first and second reagents, which is recited in step 3 of claim 1.  The recitation in claim 9 that the components which are used in the method are in the form of a “kit” does not further limit the subject matter of claim 1 as all of the components are recited in claim 1 and the fact that they are used together in a single method conveys the concept of the components being a “kit” or a collection of reagents which are used to perform the recited method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 1, however, claim 10 does not further limit the subject matter of claim 1.  Claim 10 recites that the method uses a kit for measuring FGF-23 which comprises a first reagent comprising a first antibody which binds FGF-23 (this is recited in step 1 of claim 1) and a second reagent comprising a second antibody which binds FGF-23 (this is recited in step 2) and these reagents are used for measuring (recited in step 3 of claim 1).  Claim 10 also recites a third reagent comprising at least one type of surfactant, which is recited in step 3 of claim 1.  The recitation in claim 10 that the components which are used in the method are in the form of a “kit” does not further limit the subject matter of claim 1 as all of the components are recited in claim 1 and the fact that they are used together in a single method conveys the concept of the components being a “kit” or a collection of reagents which are used to perform the recited method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 6, 7 and 8 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2, 3, and 4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 5 is not further limiting of claim 1, as all of the recited reagents in claim 5 are recited in claim 1 (see rejection of claim 5 above).  Therefore, the limitation of “wherein the surfactant is a polyoxyethylene alkyl ether” in claim 6 is identical to that recited in claim 2.  The limitation of “wherein the polyoxyethylene alkyl ether is a polyoxyethylene alkyl ether having an alkyl comprising 8 to 24 carbon atoms” in claim 7 is identical to that recited in claim 3.  The limitation of “wherein the polyoxyethylene alkyl ether is a polyoxyethylene alkyl ether having an alkyl comprising 12 to 20 carbon atoms” in claim 8 is identical to that recited in claim 4.

Claims 11, 12, 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2, 3, and 4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 9 is not further limiting of claim 1, as all of the recited reagents in claim 9 are recited in claim 1 (see rejection of claim 9 above).  Therefore, the limitation of “wherein the surfactant is a polyoxyethylene alkyl ether” in claim 11 is identical to that recited in claim 2.  The limitation of “wherein the polyoxyethylene alkyl ether is a polyoxyethylene alkyl ether having an alkyl comprising 8 to 24 carbon atoms” in claim 12 is identical to that recited in claim 3.  The limitation of “wherein the polyoxyethylene alkyl ether is a polyoxyethylene alkyl ether having an alkyl comprising 12 to 20 carbon atoms” in claim 13 is identical to that recited in claim 4.

Claims 14, 15, 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2, 3, and 4, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 10 is not further limiting of claim 1, as all of the recited reagents in claim 5 are recited in claim 1 (see rejection of claim 10 above).  Therefore, the limitation of “wherein the surfactant is a polyoxyethylene alkyl ether” in claim 14 is identical to that recited in claim 2.  The limitation of “wherein the polyoxyethylene alkyl ether is a polyoxyethylene alkyl ether having an alkyl comprising 8 to 24 carbon atoms” in claim 15 is identical to that recited in claim 3.  The limitation of “wherein the polyoxyethylene alkyl ether is a polyoxyethylene alkyl ether having an alkyl comprising 12 to 20 carbon atoms” in claim 16 is identical to that recited in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pat. Pub. 2005/0048058 (Yamazaki et al.; cited by Applicant) in view of Kawamura (U.S. Pat. Pub. 2012/0219966) and JP2016075645A (cited by Applicant) (translation – June 7, 2022).
U.S. Pat. Pub. 2005/0048058 (Yamazaki et al.) teach antibodies which bind to FGF-23 (see Example 3).  ‘058 then describes a sandwich ELISA assay for measuring FGF-23 which utilizes a first antibody that binds FGF-23 and then a second antibody which binds FGF-23 and which was performed in an aqueous medium.  The assay was  then used for the quantitative detection of FGF-23 (see Example 7).  ‘058 also discloses detection and measurement of FGF-23 using a sandwich ELISA assay with two antibody binding in an aqueous medium which comprises Tween 20 which is a polysorbate-type nonionic surfactant (see Examples 11-13).  ‘058 does not teach measuring FGF-23 using an aqueous medium comprising at least one type of surfactant selected from the group consisting of polyoxyethylene alkyl ethers, polyoxyethylene-polyoxypropylene copolymers, and polyoxyethylene polycyclic phenyl ethers.
Kawamura (U.S. Pat. Pub. 2012/0219966) teach methods and kits for measuring a component in a sample.  The methods measure a component using a first antibody and a second antibody which bind the component to form an immunocomplex comprising the component to be measured (see abstract).  ‘966 teaches that the immunoreactivity may be affected by the buffer and additives used during the assay as well as by temperature.  ‘966 teach the use of a polyoxyethylene nonionic surfactant in the assay process as a means for stabilizing the immunoassay for a more accurate measurement of the component to be measured (see [0014]).  ‘966 also teaches that the polyoxyethylene nonionic surfactant is selected from the group consisting of polyoxyethylene polyoxypropylene copolymer, polyoxyethylene polyoxypropylene alkyl ether and ethylenediamine polyoxyethylene polyoxypropylene condensate (see {0014] at [19]) as well as polyoxyethylene polycyclic phenyl ether (see [0022]).
	JP2016075645A teaches non-specific reactions can occur in immunoassay methods which can interfere with proper measurement of the protein of interest.  This can be a more pressing problem when measuring a protein in the low concentration range and in assays with a higher sensitivity, this non-specific reaction can be more likely to occur (see [0003]-[0004]).  ‘645 teaches that the presence of a polyoxyethylene alkyl ether surfactant having 8 to 14 carbon atoms suppresses the non-specific reactions (see [0007]).  The presence of a polyoxyethylene alkyl ether surfactant having 8 to 14 carbon atoms provides conditions such that the antigen can be accurately measured in the immunoassay and the specificity is improved (see [0009]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of measuring FGF-23 of U.S. Pat. Pub. 2005/0048058 (Yamazaki et al.) and to select a polyoxyethylene nonionic surfactant to replace the nonionic surfactant Tween 20 because Kawamura (U.S. Pat. Pub. 2012/0219966) and JP2016075645A (cited by Applicant) teach that such surfactants have advantages of improved sensitivity, especially at low concentration ranges.  It would have been obvious to select a polyoxyethylene polyoxypropylene copolymer or polyoxyethylene polycyclic phenyl ether as taught by Kawamura (U.S. Pat. Pub. 2012/0219966) or polyoxyethylene alkyl ether surfactant having 8 to 14 carbon atoms as taught by JP2016075645A because this would be a simple substitution of one surfactant for another with the teachings of the cited references for their known benefit and the expectation of success in their use.  Because they are all surfactants and the prior art teaches that they have beneficial properties, one of ordinary skill in the art would have been motivated to select them and replace the Tween 20 of Yamazaki et al. with a reasonable expectation of success.  While the range of carbon atoms taught by JP2016075645A (8-14) is not identical to the range of the claims (12-20), the ranges are overlapping and therefore, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Prior Art of Interest
Uzawa et al. (U.S. Pat. Pub. 2013/0273575) teach methods for assaying fibroblast growth factor-23 (FGF-23).  The method reacts in an aqueous medium a first antibody which binds FGF-23 and a second antibody which binds to FGF-23 to form an immunocomplex and the immunocomplex is measured (see abstract).  The aqueous medium includes a washing solution to which a surfactant is added and examples of surfactants include non-ionic surfactants such as Tweek 20 (see [0041]).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647